DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.
 
3.	Claims 1-11 are pending.

Claims 1-11 readable upon contacting immune cells with trichostatin A as a histone deacetylase (HDAC) inhibitor are under consideration in the instant application.  

4.	Applicant’s submission of IDS field on 1/20/22 has been considered.

5.	The following rejection remains.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

7.	Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over by U.S. Pat. 8,906,682 (of record) in view of Villagra et al. (Oncogen, 2010 vol. 29:157-173, of record) for the reasons set forth in the office action mailed on 8/20/21.

The ‘682 patent teaches methods of modifying T cells that express a chimeric antigen receptor (CAR) (col. 2-3) and treatment of tumor using such cells. The autologous T cell express CAR and CAR may comprise CD19/CD3 and human 4-IBB(col. 10).

For Tcell preparations, the ‘682 patent teaches T cells are selected by either positive or negative selection using surface marker such as CD4, CD25, FoxP3 (col. 27-28) and use of CD4+, CD8+ or regulator T cells are taught (see col. 27, 33).  Note T cells are prepared using polystyrene beads or administered in patient (examples) and claims 69-70 reciting in vitro or in vivo are included in this rejection.  Ex vivo or in vivo modifications are taught (col. 30). 

Moreover, the ‘682 patent teaches the CAR comprises extracellular domain having an antigen recognition site and intracellular signaling (col. 9-10) and combines various therapeutic proteins (col. 20).  Given that the bone marrows from healthy individuals have been collected (col. 40) for transplantation and autologous T cells are embodied (col. 3-4), claims 9-10 reciting autologous and allogeneic to a recipient are included in this rejection.

The disclosure of the ‘682 patent differs from the instant claimed invention in that it does not teach contacting Trichostatin A with T cells as in claims 1-2 of the instant application. 

Villagra et al. teaches that HDAC plays important roles in immunity as well as cancer therapy.  The HDAC plays role in pro/anti-inflammatory cytokine regulations and immunological signaling (p. 159-163).  Further, trichostatin plays role in cancer therapy (p. 167-168) as T cell populations such as CD4+ cells in adoptive transfer for cancer therapy and signal of CD4 + for 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat T cells with trichostatin A as in Villagra et al reference in T cell modification for expressing CAR as taught by the ‘682 patent.   

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the treatment of T cells with Trichostatin A in CAR expressing T cells in immune therapy improves induction of promoter for specific cell surface markers of T cells such as CD4+.  The promoter of interest follows DNA methylation pattern and DNA methyltransferase inhibitor such as decitabine is known to induce stronger promoter response and overall expression of Foxp3 and enriched CD4+.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 1/20/22 has been fully considered but they were not persuasive.

Applicant has asserted that the combination of the references fails to teach the currently amended claims such as expressing stably using retroviral vector.  Applicant has asserted the use of retroviral vector to express CAR is considered stable expression and the system used in adenoviral expression system.  The machinery used in expression system of the ‘682 patent and Villagra differ from the claimed invention. Thus, there is no motivation to combine the references and resulted in the claimed method.

However, contrary to Applicant’s assertion, the ‘682 patent teaches transgenic protein expressed from lentiviral vector (col. 4-5) and exhibition of protein expression over 23 days (col. 8).  

Further, Applicant’s assertion of Villagra reference teaches the HDAC inhibitor playing role in inflammatory cytokine regulation and does not have any effect in expression in transgene in immune cell is erred.  

The use of transgene is taught by the ‘682 patent as discussed above and the Villagra reference taught the motivation to combine the use of HDAC inhibitors (p. 167) in cancer treatment as well as the modulation of immune response (p. 163).  IN addition, the ‘682 patent teaches immunomodulation of CAR with CD19, CD4, CD8, CD28 or CD3 (col. 6, Fig. 4, co. 22-25) in regulations of cytokine and immunological pathways involving TNFr and/or NFkb in light of Villagra reference (p. 163-167).  The motivation to use HDAC inhibitor was provided from Villagra reference, the combination of the references remains obvious. The rejection is maintained herein.

8.	  The following new ground of rejection is necessitated by Applicants’ amendment filed on 1/20/22.

9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


10.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.

The specification or the original claims as filed does not provide a written description the phrases “stably expressing” and transgenic protein  as in claim 1 of the instant application.  Applicants assert that the currently added limitation is found from the specification in [0020] and [0056].   The specification at most supports for the therapeutic protein may be transgenic [0020]. However, the specification does not support for stably expressing expression of transgenic protein by any means as a whole as encompassed by the currently amended claims. No exemplary conditions of stable expression that are encompassed by the currently amended claims in the context with amended claims are present in the specification. 

The instant claims now recite a limitation which was not clearly disclosed in the specification as filed, and now changes the scope of instant disclosure as filed. 

Such limitations recited in the present claims, which did not appear in the specification as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C.112.

11.	No claims are allowable.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
March 4, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644